RULEY, JUDGE:
Claimant filed this claim against the Department of High*424ways seeking to recover $616.20 which he expended for repairs to a broken water line near his home in Bluefield on December 17, 1979, and January 8, 1980. The water line in question runs underneath W.Va. Route 290 and U.S. Route 460; the two breaks occurred at the same spot, in an area between the two roads, slightly north of W.Va. 290, on the State right-of-way.
The claimant testified that the pipeline was installed in 1976 by West Virginia Pipe Line, Inc., an independent contractor, and that the same company repaired the two breaks in the line. Claimant testified twice that he did not know the cause of the breaks, but later stated that he thought they were caused by settling of the ground between the two roadways.
In sum, the evidence disclosed that: a water line installed on a State right-of-way by a private contractor had broken on two separate occasions, each time in the same spot; that on each occasion, the same private contractor repaired the breaks; and that the cause of the breaks was unknown.
The Court fails to see how the Department of Highways can be held liable for these damages. For an award to be made, it must be proved that some negligent act or omission of the respondent proximately caused the damage sustained by the claimant. The evidence presented did not meet this burden of proof, and thus the claim must be denied.
Claim disallowed.